EXHIBIT 10.7

 

   DATED 8 May 2008     

THE MASTER FELLOWS AND

SCHOLARS OF TRINITY COLLEGE

CAMBRIDGE

 

and

  (1)    BIOCHROM LIMITED   (2)

 

 

LEASE

 

Unit 22 Cambridge Science Park,

Milton Road, Cambridge

 

  

Term:

  

A term of years from 8 May 2008

expiring on 28 September 2012

  

Initial Rent:

  

£270,000 per annum

  

Expiry Date:

  

28 September 2012

LOGO [g11189exc1.jpg]



--------------------------------------------------------------------------------

Contents

 

1       

Definitions and Interpretation

   1 2   

The demise habendum and reddendum

   5 3   

Tenant’s covenants

   6 4   

Landlord’s covenants

   6 5   

Proviso agreement and declaration

   7 6   

Exclusion of security of tenure

   11 7   

No Agreement for Lease

   11 8   

Proper Law

   11 Schedule 1    12   

The property and rights included in this demise

   12   

Part 1 The property

   12   

Part 2 The rights

   12 1   

Right to services

   12 2   

Right of way

   12 3   

Right to park

   13 4   

Right to Support

   13 Schedule 2    14   

Part 1 Exceptions and reservations in favour of the Landlord

   14 1   

Right to services

   14 2   

Right to light and air

   14 3   

Right to support

   14 4   

Right to enter

   14 5   

Right to enter to cultivate

   15   

Part 2 Existing Encumbrances

   16 Schedule 3    17   

Rents payable upon demand

   17 1   

Insurance Rent

   17 2   

Rent for common parts

   17



--------------------------------------------------------------------------------

3       

Service rent

   17 4   

Interest on arrears

   19 5   

Insurance excess

   19 Schedule 4    20   

Tenant’s covenants

   20 1   

To pay rent

   20 2   

To pay outgoings

   20 3   

To repair and decorate

   20 4   

Not to make alterations

   21 5   

To permit entry

   23 6   

To repair on notice

   24 7   

To pay Landlord’s costs

   24 8   

As to use and safety

   25 9   

Not to use for unlawful or illegal purposes or cause nuisance

   25 10   

Not to reside

   26 11   

As to user

   26 12   

To keep open and security

   27 13   

Displays and advertisements

   27 14   

To keep clean

   27 15   

To comply with Enactments and give notice

   28 16   

To comply with the Planning Acts

   29 17   

Insurance

   30 18   

To indemnify

   31 19   

Dealings with the Premises

   32 20   

To give notice of assignments, devolutions etc.

   36 21   

As to loss or acquisition of easements

   36 22   

To produce plans/documents

   36 23   

Not to interfere with reserved rights

   37



--------------------------------------------------------------------------------

24   

To permit entry for reletting etc.

   37 25   

To yield up

   37 26   

New surety

   37 27   

As to value added tax

   38 28   

As to maintenance contracts

   39 29   

Statutory acquisitions

   39 30   

Fire fighting appliances

   40 31   

Existing Encumbrances

   40 32   

Not to obstruct

   40 33   

To comply with regulations

   40 34   

As to water supply

   40 35   

To comply with Planning Agreements

   41 36   

To pay cost of damage

   41 Schedule 5    42   

Landlord’s covenants

   42 1   

As to quiet enjoyment

   42 2   

To insure

   42 3       

To reinstate

   43 4   

To carry out works

   43 Schedule 6    45   

Surety’s covenants and agreements

   45 1   

Covenants by Surety

   45 2   

Agreements by Surety

   46 Schedule 7    48   

Guarantee Agreement

   48 1   

Definitions and interpretation

   48 2   

Guarantee

   49 3   

New lease

   50 4   

Security taken by Guarantor

   51 5   

Limitation on Guarantor’s liability

   51 6   

[Joint and several Guarantors

   52



--------------------------------------------------------------------------------

THIS LEASE is made on 8 May 2008 BETWEEN:

 

(1) (“the Landlord”) THE MASTER FELLOWS AND SCHOLARS OF THE COLLEGE OF THE HOLY
AND UNDIVIDED TRINITY WITHIN THE TOWN AND UNIVERSITY OF CAMBRIDGE OF KING HENRY
THE EIGHTH’S FOUNDATION

 

(2) (“the Tenant”) BIOCHROM LIMITED (company number 3526954) whose registered
office is at 22 Cambridge Science Park Milton Road Cambridge CB4 0FJ

WHEREAS the Premises are held by the Landlord which is an exempt charity

NOW THIS LEASE WITNESSETH as follows:

 

1 Definitions and Interpretation

 

1.1 In this Lease unless the context otherwise requires:

“Basic Rent” means £270,000 per annum until and including 28 September 2008 and
thereafter £300,000 per annum

“Connected Person” means any person, firm or company which is connected with the
Tenant for the purposes of section 839 Income and Corporation Taxes Act 1988

“Consent” means an approval permission authority licence or other relevant form
of approval given by the Landlord in writing

“Enactments” shall include all present and future Acts of Parliament (including
but not limited to the Public Health Acts 1875 to 1961 the Factories Act 1961
the Offices Shops and Railway Premises Act 1963 the Fire Precautions Act 1971
the Defective Premises Act 1972 the Health and Safety at Work etc. Act 1974 and
the Planning Acts) and all notices directions orders regulations bye laws rules
and conditions under or in pursuance of or deriving effect therefrom and any
reference herein to a specific enactment or enactments (whether by reference to
its or their short title or otherwise) shall include a reference to any
enactment amending or replacing the same and any future legislation of a like
nature

 

1



--------------------------------------------------------------------------------

“the Estate” shall mean Cambridge Science Park shown edged blue on the Plan
situate adjoining Milton Road partly in the City of Cambridge and partly in the
County of Cambridgeshire together with any such further neighbouring area in
respect of which the Landlord or its lessees may from time to time or at any
time during the Period of Limitation receive planning permission to develop for
uses similar or ancillary to the use of the said area edged blue and which the
Landlord during the Period of Limitation elects to include in Cambridge Science
Park

“Existing Encumbrances” means the matters set out in part 2 of schedule 2

“Group Company” means any company of which the Tenant is a Subsidiary or which
has the same Holding Company as the Tenant where Subsidiary and Holding Company
have the meanings given to them by section 736 Companies Act 1985

“Insured Risks” means at any particular time the risk of loss or damage by fire
storm flood explosion riot civil commotion bursting or overflow of water tanks
boilers or apparatus impact by road vehicles or aircraft and other aerial
devices or articles dropped therefrom and the risk of any other kind of loss or
damage which the Landlord may from time to time in their absolute discretion
deem it desirable to insure against and against which they shall at that
particular time have a policy of insurance in effect subject to such exclusions
and limitations as the insurers may impose and subject in every case to the
availability of insurance cover against the risk and subject to the conditions
on which and to the extent that insurance cover against each risk is generally
available in relation to property such as the Premises

“Interest” shall mean interest at the yearly rate of four per cent above the
base rate published from time to time by Barclays Bank PLC or (in the event of
base rate or Barclays Bank PLC ceasing to exist) such other equivalent rate of
interest as the Landlord may from time to time in writing specify

“Landlord” includes the immediate reversioner to this Lease from time to time

“Landlord’s Neighbouring Premises” means any land or buildings now or hereafter
during the Period of Limitation erected adjoining or neighbouring the Premises
(whether beside under or over) which belong to the Landlord now or hereafter
during the Period of Limitation

 

2



--------------------------------------------------------------------------------

“Lettable Unit” shall mean a part of the building on the Premises designed or
intended for letting or exclusive occupation or capable of being used for
separate self-contained occupation which does not prejudice the use of the
remainder of the building on the Premises for separate self contained occupation

“Period of Limitation” means the period of eighty years commencing on the date
hereof or such longer period as the law may permit (which period is hereby
specified as the perpetuity period applicable to this Lease under the rule
against perpetuities)

“the Plan” means the plan annexed hereto

“the Planning Acts” means the Town and Country Planning Acts 1948 to 1990 the
Planning (Hazardous Substances) Act 1990 the Planning (Listed Buildings and
Conservation Areas) Act 1990 the Local Government Planning and Land Act 1980 and
all notices directions orders regulations byelaws rules and conditions under or
in pursuance of or deriving effect therefrom from time to time and any reference
herein to these or any other Act or Acts shall include a reference to any
statutory modification or re enactment thereof for the time being in force and
any future legislation of a like nature

“the Planning Agreements” shall mean

 

  (a) an agreement dated 8 November 1971 made pursuant to section 37 of the Town
and Country Planning Act 1962 between the County Council of the Administrative
County of Cambridgeshire and Isle of Ely (1) and the Landlord (2) and

 

  (b) an agreement dated 19 August 1975 made pursuant to section 52 of the Town
and Country Planning Act 1971 between the same parties and in the same order as
the section 37 agreement and

 

  (c) an agreement dated 2 February 1982 made pursuant to section 52 of the Town
and Country Planning Act 1971 between South Cambridgeshire District Council
(1) and the Landlord (2) and

 

  (d) an agreement dated 26 June 1984 made pursuant to section 52 of the Town
and Country Planning Act 1971 between South Cambridgeshire District Council
(1) and the Landlord (2) and

 

3



--------------------------------------------------------------------------------

  (e) an agreement dated 2 June 1988 made pursuant to section 52 of the Town and
Country Planning Act 1971 between South Cambridgeshire District Council (1) and
the Landlord (2)

“the Premises” means the property hereby demised as described in part 1 of
schedule 1 including all Service Channels in on or under such property and
fixtures and fittings (other than trade or tenant’s fixtures and fittings)
therein together with all additions alterations and improvements to such
property

“Previous Lease” means a lease of Unit 22 Cambridge Science Park dated 3 March
1999 made between the Landlord (1) the Tenant (2) and Harvard Apparatus Inc (3)

“Service Channels” means all such flues sewers drains ditches pipes wires
watercourses cables channels gutters ducts and other conductors of services and
plumbing and ventilating equipment and motors appurtenant thereto as are now
existing or which may be constructed or laid during the Term and within the
Period of Limitation as herein defined

“the Surety” means a person (if any) who has entered into a guarantee of the
Tenant’s covenants contained in this Lease (whether by separate deed pursuant to
the provisions of this Lease or otherwise) and shall include the Surety’s
successors whether by substitution or otherwise including personal
representatives

“Surveyor” means the surveyors consulting engineers and agents for the time
being of the Landlord

“the Tenant” shall include the person in whom the Term is presently vested

“the Tenant’s New Works” shall have the same meaning as that term is defined in
the Previous Lease

“the Term” means the total period of demise hereby granted and (other than in
the case of the references to the term in the habendum of this Lease) includes
any period of holding over or any extension or continuance of the contractual
term by Enactment or otherwise

 

4



--------------------------------------------------------------------------------

1.2 Words importing the masculine gender only include the feminine gender and
vice versa and include any body of persons corporate or unincorporate words
importing the singular number only include the plural number and vice versa and
the word “person” shall include any body of persons corporate or unincorporate
and all covenants by any party hereto shall be deemed to be joint and several
covenants where that party is more than one person and any covenant by the
Tenant not to do or not to do or omit to do an act or thing shall be deemed to
include an obligation not to permit or suffer such act or thing to be done or
omitted

 

1.3     

 

  1.3.1 References to numbered clauses and schedules are references to the
relevant clause or schedule to this Lease and references to numbered paragraphs
are references to the numbered paragraphs of that schedule or the part of the
schedule in which they appear

 

  1.3.2 The clause paragraph and schedule headings do not form part of this
lease and are not to be taken into account when construing it

 

1.4 This instrument

 

  1.4.1 is executed as a deed and by its execution the parties authorise their
solicitors to deliver it for them when it is dated

 

  1.4.2 was delivered when it was dated

 

1.5 This Lease is a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995

 

2 The demise habendum and reddendum

 

2.1

In consideration of the several rents and covenants on the part of the Tenant
herein reserved and contained the Landlord HEREBY DEMISES unto the Tenant the
Premises TOGETHER WITH (in common with the Landlord their lessees and assigns
and all other persons from time to time having the like rights) the rights set
out in part 2 of schedule 1 EXCEPT AND RESERVING UNTO THE LANDLORD and its
successors in title assigns and lessees and all persons from time to time
authorised by it the interests rights

 

5



--------------------------------------------------------------------------------

 

reservations and exceptions more particularly set out in part 1 of schedule 2 TO
HOLD the Premises unto the Tenant SUBJECT to any or all easements and other
rights (if any) now subsisting over or which may affect the same (including any
such as are more particularly set out in part 2 of schedule 2) from 8 May 2008
to 28 September 2012 but determinable nevertheless as hereinafter provided
YIELDING AND PAYING THEREFOR unto the Landlord during the Term by way of rent

 

  2.1.1 yearly and proportionately for any fraction of a year the Basic Rent the
first such payment or a proportionate part thereof in respect of the period from
8 May 2008 to the next quarter day following the date of this Lease (in so far
as it has not already been made) to be made on the date hereof and thereafter
such rents to be paid by equal quarterly instalments in advance on the four
usual quarter days in every year

 

  2.1.2 quarterly in advance on the usual quarter days the rents specified in
paragraph 3 Schedule 3 in the manner stated therein;

 

  2.1.3 within 14 days of written demand the rents specified in paragraphs 1, 2,
4 and 5 Schedule 3;

 

  2.1.4 any other sums which may become due from the Tenant to the Landlord
under the provisions of this Lease

all such payments to be made without any deduction

 

3 Tenant’s covenants

 

3.1 The Tenant HEREBY COVENANTS with the Landlord to observe and perform all the
covenants and provisions on the Tenant’s part set out in schedule 4

 

4 Landlord’s covenants

 

4.1 The Landlord HEREBY COVENANTS with the Tenant whilst the reversion to this
Lease is vested in the Landlord to observe and perform all the covenants and
provisions on the Landlord’s part set out in schedule 5 but not so as to impose
any personal liability upon the Landlord except for the Landlord’s own acts and
defaults

 

6



--------------------------------------------------------------------------------

5 Proviso agreement and declaration

 

5.1 Forfeiture

Without prejudice to any other rights of the Landlord if:

 

  5.1.1 the whole or part of the rent remains unpaid twenty one days after
becoming due (whether demanded or not) or

 

  5.1.2 any of the Tenant’s covenants in this Lease are not performed or
observed or

 

  5.1.3 the Tenant or any guarantor or surety of the Tenant’s obligations under
this Lease (including the Surety)

 

  (i) proposes or enters into any composition or arrangement with its creditors
generally or any class of its creditors or

 

  (ii) is the subject of any judgment or order made against it which is not
complied with within seven days or is the subject of any execution distress
sequestration or other process levied upon or enforced against any part of its
undertaking property assets or revenue or

 

  (iii) being a company:

 

  (A) is the subject of a petition presented or an order made or a resolution
passed or analogous proceedings taken for appointing an administrator of or
winding up such company (save for the purpose of and followed within four months
by an amalgamation or reconstruction which does not involve or arise out of
insolvency or give rise to a reduction in capital and which is on terms
previously approved by the Landlord) or

 

  (B) an encumbrancer takes possession or exercises or attempts to exercise any
power of sale or a receiver or administrative receiver is appointed of the whole
or any part of the undertaking property assets or revenues of such company or

 

7



--------------------------------------------------------------------------------

  (C) stops payment or agrees to declare a moratorium or becomes or is deemed to
be insolvent or unable to pay its debts within the meaning of section 123
Insolvency Act 1986 or

 

  (D) without prior Consent ceases or threatens to cease to carry on its
business in the normal course or

 

  (iv) being an individual:

 

  (A) is the subject of a bankruptcy petition or bankruptcy order or

 

  (B) is the subject of an application or order or appointment under section 253
or section 273 or section 286 Insolvency Act 1986 or

 

  (C) is unable to pay or has no reasonable prospect of being able to pay his
debts within the meaning of sections 267 and 268 Insolvency Act 1986

 

  (D) any event occurs or proceedings are taken with respect to the Tenant or
any guarantor of the Tenant’s obligations under this Lease (including the
Surety) in any jurisdiction to which it is subject which has an effect
equivalent or similar to any of the events mentioned in clause 5.1(c)

then and in any of such cases the Landlord may at any time (and notwithstanding
the waiver of any previous right of re entry) re enter the Premises whereupon
this Lease shall absolutely determine but without prejudice to any right of
action of the Landlord in respect of any previous breach by the Tenant of this
Lease

 

5.2 Notices

Any notice under this Lease shall be in writing and any notice

 

  5.2.1 to the Tenant or the Surety shall be deemed to be sufficiently served if

 

  (i) left addressed to the Tenant or the Surety on the Premises or

 

8



--------------------------------------------------------------------------------

  (ii) sent to the Tenant or the Surety by post at the last known address or (if
a Company) registered office of the Tenant or the Surety and

 

  5.2.2 to the Landlord shall be deemed to be sufficiently served if

 

  (i) sent to the Landlord by post at the last known address or (if a Company)
registered office of the Landlord

 

  (ii) whilst the reversion immediately expectant on the determination of the
Term is vested in the original Landlord (as named herein) addressed to the
Landlord’s Senior Bursar and delivered to him personally or sent to him by post

 

5.3 Rent abatement

 

  5.3.1 If the Premises are destroyed or rendered wholly or partly unfit for use
by any of the Insured Risks then (provided the destruction or damage is not
caused by the act or default of the Tenant or any person on the Premises with
the Tenant’s express or implied authority or any predecessor in title of any of
them so that the insurance policy effected by the Landlord is vitiated or
payment of any part of the policy money is withheld) the whole or a fair
proportion of the Basic Rent and (in the case of the Premises being wholly unfit
for use) the rents specified in paragraphs 2 and 3 of schedule 3 according to
the extent of the damage sustained shall cease to be payable for the shorter of
a period of three years or the period during which the Premises remain unfit for
use and any dispute with reference to this proviso shall be referred to
arbitration in accordance with the Arbitration Act 1996

 

  5.3.2 If the Premises are destroyed aforesaid and are not rendered fit for use
by the expiration of three years from the date of the damage or destruction the
Tenant shall be entitled to terminate this Lease by notice served at any time
within three months of the end of that period and upon service of such notice
the Lease shall immediately determine and absolutely cease but without prejudice
to any rights or remedies that may have accrued to either party against the
other in respect of any breach of any of its covenants and conditions contained
in this Lease

 

9



--------------------------------------------------------------------------------

5.4 Part II Landlord and Tenant Act 1954

If this Lease is within Part II of the Landlord and Tenant Act 1954 then subject
to the provisions of subsection (2) of section 38 of that Act neither the Tenant
nor any assignee or undertenant of the Term or of the Premises shall be entitled
on quitting the Premises to any compensation under section 37 of that Act

 

5.5 Warranties

The Tenant hereby acknowledges and admits that the Landlord has not given or
made any representation or warranty that the use of the Premises herein
authorised is or will remain a permitted use under the Planning Acts

 

5.6 Landlord’s powers to deal with the Landlord’s Neighbouring Premises

Notwithstanding anything herein contained the Landlord and all persons
authorised by the Landlord shall have power without obtaining any consent from
or making any compensation to the Tenant to deal as the Landlord may think fit
with the Estate and the Landlord’s Neighbouring Premises and to erect thereon or
on any part thereof any building whatsoever and to make any repairs alterations
or additions and carry out any demolition or rebuilding whatsoever (whether or
not affecting the light or air to the Premises) which the Landlord may think fit
or desire to do PROVIDED THAT in the exercise of such power the Landlord will
not so far as the Landlord is able substantially restrict access to and from the
Premises to employees and potential customers of the Tenant during normal
business hours

 

5.7 Arbitration

(Unless the Lease otherwise provides) if any dispute or difference shall arise
between the parties hereto touching these presents or the rights or obligations
of the parties hereunder such dispute and difference shall in the event of this
Lease expressly so providing and otherwise may by agreement between the parties
be referred to a single arbitrator to be agreed upon by the parties hereto or in
default of agreement to be nominated by the President or Vice President for the
time being of the Royal Institution of Chartered Surveyors on the application of
any party in accordance with and subject to the provisions of the Arbitration
Act 1996

 

10



--------------------------------------------------------------------------------

5.8 Landlord’s obligations

Nothing herein contained shall render the Landlord liable (whether by
implication of law or otherwise howsoever) to do any act or thing which the
Landlord has not expressly covenanted to carry out provide or do in schedule 5

 

5.9 Value added tax proviso

Any consideration on supplies made by the Landlord under this Lease is exclusive
of value added tax (or any substituted tax)

 

6 Exclusion of security of tenure

 

6.1 The Tenant confirms that prior to the grant of this Lease the Landlord
served on the Tenant a notice in the form set out in schedule 1 to the
Regulatory Reform (Business Tenancies) (England and Wales) Order 2003 (“2003
Order”) and the Tenant or a person on behalf of the Tenant made a statutory
declaration in the form set out in paragraph 8 of schedule 2 to the 2003 Order.
The Tenant confirms that the person who made the declaration on the Tenant’s
behalf did so with the Tenant’s authority.

 

6.2 The Landlord and the Tenant confirm that there is no agreement for lease to
which this Lease gives effect.

 

6.3 The Landlord and the Tenant agree pursuant to section 38A(1) Landlord and
Tenant Act 1954 that the provisions of sections 24 to 28 of that Act are
excluded in relation to the tenancy created by this Lease.

 

7 No Agreement for Lease

We hereby certify that there is no agreement for lease to which this Lease give
effect

 

8 Proper Law

 

8.1 This Lease shall be governed by English Law and the Tenant and the Surety
irrevocably submit to the non-exclusive jurisdiction of the English Courts

 

11



--------------------------------------------------------------------------------

Schedule 1

The property and rights included in this demise

Part 1 The property

ALL THAT piece or parcel of land forming part of Cambridge Science Park known as
Unit 22 as the same is more particularly delineated on the Plan and thereon
edged red together with the buildings standing thereon or on some part thereof

Part 2 The rights

 

1 Right to services

 

1.1 At all times hereafter the right of passage and running of appropriate
services (including but not limited to gas water electricity telecommunication
surface water and foul water) through the Service Channels now under or across
the Estate or the Landlord’s Neighbouring Premises and to make connection with
such Service Channels or any of them for the purpose of exercising the said
rights and all such rights of access for the Tenant and the Tenant’s lessees and
employees as may from time to time be reasonably required for the purpose of
laying inspecting cleansing repairing maintaining renewing or adding to such
Service Channels or any of them but the enjoyment of the aforesaid rights shall
be subject to the Tenant or other the person or persons exercising the same or
having the benefit thereof being liable to make good all damage to the Estate or
the Landlord’s Neighbouring Premises thereby occasioned with reasonable dispatch

 

2 Right of way

 

2.1 The right of way for all purposes reasonably necessary for the use and
enjoyment of the Premises for the purposes herein authorised but not further or
otherwise with or without vehicles over the roadways coloured brown on the Plan

 

12



--------------------------------------------------------------------------------

3 Right to park

 

3.1 The right to park 82 cars within such areas of the adjoining car park or
such other part or parts of the Estate (at the Landlord’s absolute discretion)
as are from time to time specified by the Landlord

 

4 Right to Support

 

4.1 The right of support and shelter from the Estate and the Landlord’s
Neighbouring Premises

 

13



--------------------------------------------------------------------------------

Schedule 2

Part 1 Exceptions and reservations in favour of the Landlord

 

1 Right to services

 

1.1 At all times hereafter the right of passage and running of appropriate
services through the Service Channels forming part of the Premises and to make
connection with such Service Channels or any of them for the purpose of
exercising the said rights and all such rights of access following reasonable
prior notice (save in emergency) for the Landlord the Surveyor and the
Landlord’s lessees and employees and all persons from time to time authorised by
the Landlord as may from time to time be reasonably required for the purpose of
laying inspecting cleansing repairing maintaining renewing or adding to such
Service Channels or any of them but the enjoyment of the aforesaid rights shall
be subject to the Landlord or other the person or persons exercising the same or
having the benefit thereof being liable to make good all damage to the Premises
thereby occasioned with reasonable dispatch

 

2 Right to light and air

 

2.1 The Tenant shall not be entitled to any right of access of light or air to
the Premises which would restrict or interfere with the user of the Estate or
any of the Estate or the Landlord’s Neighbouring Premises for building or
otherwise howsoever

 

3 Right to support

 

3.1 The right to support and shelter and all other rights and privileges in the
nature of easements and quasi easements now or hereafter belonging to or enjoyed
by the Estate or the Landlord’s Neighbouring Premises

 

4 Right to enter

 

4.1

At all times during the Term the right with or without the Surveyor the
Landlord’s employees and workmen and any persons authorised by them to enter the
Premises for the purpose of doing any act matter or thing in respect of which
the Landlord is permitted

 

14



--------------------------------------------------------------------------------

 

entry to the Premises under schedule 4 upon the terms therein stated and for all
such other requirements of the Landlord as in the opinion of the Landlord shall
be reasonably necessary such reservation to be in addition to and not in
substitution for or limitation of any other rights exceptions or reservations to
which the Landlord is entitled hereunder

 

5 Right to enter to cultivate

 

5.1 A right of access at all times together with the Surveyor the Landlord’s
employees servants workmen and all persons authorised by the Landlord to all
such parts of the Premises as shall from time to time be unbuilt upon for the
purpose of cultivating planting maintaining and landscaping the same in such
manner as shall in the absolute discretion of the Landlord from time to time
seem appropriate

 

15



--------------------------------------------------------------------------------

Part 2 Existing Encumbrances

 

1 The easements rights covenants and other matters contained or referred to in
the Planning Agreements and the following documents:

 

Date

   Document   

Parties

28th October 1957    Deed    The Landlord (1)       Eastern Gas Board (2)

 

2 All easements rights covenants and other matters relating to the foul sewer
and manhole across the north east corner of the Premises

 

3 All other easements rights covenants and other matters affecting the Premises

 

16



--------------------------------------------------------------------------------

Schedule 3

Rents payable upon demand

 

1 Insurance Rent

 

1.1 A sum or sums of money equal to the amount or amounts which the Landlord
shall from time to time incur in or in respect of effecting or maintaining the
insurance of the Premises in accordance with the Landlord’s covenant contained
in paragraph 2 of schedule 5 and all professional fees which the Landlord may
from time to time incur in connection with the valuation of the Premises for
insurance purposes

 

2 Rent for common parts

 

2.1 A proper proportion attributable to the Premises of the reasonable cost and
expense properly incurred of making repairing maintaining renewing rebuilding
cleansing and operating all ways roads pavements Service Channels yards bicycle
stores vehicle parks and gardens fences party walls and structures and any
installations equipment fittings fixtures easements appurtenances or
conveniences which shall belong to or be used by the Premises in common with the
Estate and the Landlord’s Neighbouring Premises and with any other premises
adjoining or neighbouring or over or under the Premises (or any of them) (but
excluding anything comprised in the service rent) including architect’s and
surveyor’s fees properly incurred in connection with such works (such proper
proportion to be certified by the Surveyor whose certificate shall be final and
binding on the Tenant)

 

3 Service rent

 

3.1 A service rent in respect of

 

  3.1.1 The maintenance repair cultivation landscaping lighting security
(including but not limited to CCTV) and management running and operation of the
Estate including all roads ways and paths service channels amenity grounds and
cultivated areas (whether situate thereon or otherwise serving the same) and

 

17



--------------------------------------------------------------------------------

  3.1.2 All such other matters whatsoever which in the opinion of the Surveyor
(acting reasonably) shall be necessary to maintain high standards for a
development of such a character including (without prejudice to the generality
hereof) a notional figure as certified by the Surveyor equivalent to the
reasonable market rental for the time being of any premises provided by the
Landlord on the Estate being used or occupied (whether with or without rental)
to enable the Landlord the Surveyor and their respective servants or employees
to implement and carry out such maintenance repairs cultivation and management
of the Estate and all other matters as aforesaid but less any rental thereof
received by the Landlord

 

  3.1.3 such provisions (if any) for anticipated costs in relation to paragraph
3.1.1 and 3.1.2 as the Landlord reasonably considers desirable in the interests
of good estate management and

 

  3.1.4 the gross costs to the Landlord of borrowing in respect of the costs
incurred by the Landlord in carrying out the services in paragraphs 3.1.1 3.1.2
and 3.1.3

such service rent to be in the reasonable opinion of the Surveyor such as shall
be just and equitable in all the circumstances PROVIDED ALWAYS THAT such service
rent shall not include any sum in respect of the cost of the initial laying out
or construction of the matters referred to in paragraphs 3.1(a) and 3.1(b) above
or any work or costs arising out of or in connection with such initial
construction

 

3.2 In this paragraph the following words have the following meanings:

 

  (i) “Estimated Charge” means the Surveyor’s reasonable estimate of the service
rent payable under paragraph 3 of this Schedule for each Service Charge Period

 

  (ii) “Service Charge Date” means 30 June in each year or such other dates or
dates as the Landlord may stipulate

 

  (iii) “Service Charge Period” means the period between two consecutive Service
Charge Dates (including the former but excluding the latter) or the
determination of the Term (if sooner)

 

18



--------------------------------------------------------------------------------

  3.2.1 The Tenant shall pay the Estimated Charge notified to the Tenant from
time to time by equal payments in advance on the quarter days the first payment
to be made on the quarter day immediately following the date of this Lease

 

  3.2.2 As soon as convenient after each Service Charge Date the Landlord will
supply the Tenant with a statement showing the costs incurred by the Landlord
and the service rent for the Service Charge Period immediately preceding that
date which shall be conclusive as to fact (in the absence of manifest error or
fraud) and the Tenant shall be entitled on reasonable notice to inspect the
records and vouchers relating to such costs

 

  3.2.3 If the service rent exceeds the Estimated Charge the Tenant shall pay
the excess to the Landlord within fourteen days of receipt of the statement. If
the service rent is less than the Estimated Charge the shortfall shall be
credited against the next payment of Estimated Charge or (following the
determination of the Term) paid to the Tenant

 

4 Interest on arrears

 

4.1 Interest on any monies payable by the Tenant to the Landlord under any
covenant or provision of this Lease which remain unpaid for seven days shall be
payable by the Tenant such Interest to be calculated from the date when such
monies were due until the date when such monies are received by the Landlord
PROVIDED THAT the provisions of this paragraph 4.1 shall not prejudice any
rights or remedies of the Landlord in respect of any breach of any of the
covenants on the part of the Tenant herein contained

 

5 Insurance excess

 

5.1 If a claim arising under any policy of insurance effected by the Landlord
upon the Premises shall be subject to any insurance excess the Tenant shall
reimburse or otherwise indemnify the Landlord against the amount of such excess

 

19



--------------------------------------------------------------------------------

Schedule 4

Tenant’s covenants

 

1 To pay rent

 

1.1 To pay to the Landlord the rents hereby reserved at the times and in the
manner herein appointed for payment thereof without any deduction set off or
(except as provided by clause 5.3 of this Lease) abatement whatsoever and to pay
the Basic Rent by standing order to the U.K. bankers of the Landlord or as it
shall direct

 

2 To pay outgoings

 

2.1 To pay and discharge all rates taxes duties assessments charges impositions
and outgoings whatsoever (whether parliamentary local public utility or of any
other description and whether or not of a recurrent nature) now or at any time
during the Term taxed assessed charged imposed upon or payable in respect of the
Premises or any part thereof or by the Landlord or Tenant or owner or occupier
in respect thereof other than in relation to a dealing with the Landlord’s
reversion

 

3 To repair and decorate

 

3.1 Well and substantially to cleanse maintain and repair the Premises and every
part thereof (including all additions thereto and all fixtures fittings plant
and machinery therein and improvements thereto and the Service Channels forming
part of the Premises and exclusively serving the Premises and the boundary
structures (if any) of the Premises) and the drains connecting the Premises to
and as far as the common drain

 

3.2 As and when reasonably required by the Landlord to clean (and repoint where
appropriate) all external surfaces of the buildings from time to time comprised
in the Premises

 

3.3 Without prejudice to the generality of paragraphs 3.1 and 3.2 to paint (or
otherwise decorate) with two coats at least of best paint (or other suitable
materials) all such parts of the Premises as have been usually painted (or
otherwise decorated) such painting (or other decoration) to be

 

20



--------------------------------------------------------------------------------

  3.3.1 as to the outside in the last year of the Term and with such colours as
have been approved by the Surveyor and

 

  3.3.2 as to the inside in the last year of the Term

 

3.4 Not to remove or damage any of the Landlord’s fixtures and fittings in the
Premises and to replace with similar articles of at least equal quality such
fixtures and fittings as may be lost or worn out or become unfit for use

 

3.5 PROVIDED THAT all work referred to in this paragraph 3 shall be done in a
good and workmanlike manner and to the reasonable satisfaction of the Surveyor
AND PROVIDED FURTHER THAT the liability of the Tenant under this paragraph shall
not extend to damage caused by any of the Insured Risks unless the insurance
shall have been vitiated or insurance monies rendered irrecoverable in whole or
in part by any act omission neglect or default of the Tenant any undertenant or
their respective employees servants agents independent contractors customers
visitors licensees invitees or any other person under the Tenant’s or the
undertenant’s control AND PROVIDED FURTHER THAT the liability of the Tenant
under this paragraph 3 shall not extend to any work which would result in the
Premises being put into a better state of repair and condition than shall exist
immediately following completion of the Tenant’s New Works in accordance with
the Previous Lease

 

3.6 The Tenant shall give written notice to the Landlord immediately on becoming
aware of:

 

  3.6.1 any damage to or destruction of the Premises or

 

  3.6.2 any defect or want of repair in the Premises (including without
limitation any relevant defect within the meaning of section 4 Defective
Premises Act 1972) which the Landlord is liable to repair under this Lease or
which the Landlord is or may be liable to repair under common law or by virtue
of any Enactment

 

4 Not to make alterations

 

4.1 Not to make any alteration or addition to the Premises which would reduce or
otherwise adversely affect the value of the Landlord’s reversionary interest in
the Premises or the prospects of re letting or the letting or re letting value
thereof (as to which the decision of the Surveyor shall be conclusive)

 

21



--------------------------------------------------------------------------------

4.2 Without prejudice to the prohibition in paragraph 4.1 not to demolish the
existing buildings comprising the Premises or construct new buildings or make
any alteration addition or improvement to the Premises whether structural or
otherwise except as expressly permitted under paragraph 4.3

 

4.3 The Tenant may carry out alterations additions or improvements to the
Premises which do not affect any part of the exterior or structure of the
Premises where:

 

  4.3.1 the Tenant has submitted to the Landlord detailed plans and
specifications showing the works and

 

  4.3.2 the Tenant has given to the Landlord such covenants relating to the
carrying out of the works as the Landlord may reasonably require (including (but
not limited to) reinstatement of the Premises at the expiration or sooner
determination of the Term)

 

  4.3.3 the Tenant has if so reasonably required by the Landlord provided the
Landlord with suitable security which will allow the Landlord to carry out and
complete the works if the Tenant fails to do so and

 

  4.3.4 the Tenant has obtained Consent to the works (which shall not be
unreasonably withheld)

PROVIDED THAT the Tenant shall indemnify the Landlord against any liability for
any tax assessed upon the Landlord by reason of any such alteration erection or
addition to the Premises carried out by or on behalf of the Tenant

 

4.4 Without prejudice to any other rights of the Landlord immediately upon the
Landlord by notice in writing to that effect requiring them so to do to remove
all additional buildings erections works alterations or additions whatsoever to
the Premises for which Consent has not first been obtained pursuant to the
provisions of paragraph 4.3 (herein called “the Unauthorised Works”) and make
good and restore the Premises to the state and condition thereof before the
Unauthorised Works were carried out and if the Tenant shall neglect to do so for
seven days after such notice then it shall be lawful for the Surveyor the
Landlord and the Landlord’s servants contractors agents and workmen to enter
upon the Premises and to remove the Unauthorised Works and to make good and
restore the same to the state and condition existing before the carrying out of
the Unauthorised Works and all expenses of so doing shall be repaid to the
Landlord by the Tenant within seven days of a written demand in that behalf

 

22



--------------------------------------------------------------------------------

4.5 The Tenant may erect alter or remove demountable partitioning which does not
affect the structure of the Premises or adversely impact on the operation of the
plant within the Premises without Consent PROVIDED THAT the Tenant provides the
Landlord with full details of such works within a period of one month after
carrying them out

 

5 To permit entry

 

5.1 To permit the Landlord the Surveyor and their respective workmen and persons
duly authorised by them respectively on reasonable notice (except in emergency)
at reasonable hours to enter the Premises for the purposes of

 

  5.1.1 viewing the same

 

  5.1.2 taking Inventories of the fixtures fittings appliances and equipment to
be yielded up at the expiration or sooner determination of the Term

 

  5.1.3 inspecting for defects in and recording the condition of the Premises or
any other breaches of covenant on the part of the Tenant

 

  5.1.4 inspecting cleansing maintaining repairing altering renewing or adding
to the Estate or the Landlord’s Neighbouring Premises or any other premises
adjoining the Premises (whether beside under or over) or any Service Channels
not comprised within the Premises

 

  5.1.5 performing any covenant complying with any condition or pursuant to any
reservation contained in this Lease

or any other reasonable purpose connected with the management of the Premises or
the Estate or the Landlord’s Neighbouring Premises or the Landlord’s interest
therein PROVIDED THAT the Landlord shall make good all damage to the Premises
caused by such entry as soon as practicable without the payment of compensation
to the Tenant

 

23



--------------------------------------------------------------------------------

6 To repair on notice

 

6.1 To make good to the reasonable satisfaction of the Surveyor within two
months or sooner if requisite (or immediately in case of emergency) any defect
in the repair or decoration of the Premises for which the Tenant is liable
hereunder or any other want of compliance with any of the obligations on the
part of the Tenant under this Lease of which the Landlord or the Surveyor has
given notice in writing to the Tenant or left notice in writing at the Premises

 

6.2 If the Tenant shall not comply with paragraph 6.1 the Tenant shall permit
the Landlord the Surveyor and their respective workmen (without prejudice to any
other remedy of the Landlord) to enter the Premises and make good such defect
breach or want of compliance as aforesaid without the payment of any
compensation to the Tenant and all expenses of so doing (including legal costs
and Surveyor’s fees properly incurred) shall be paid by the Tenant to the
Landlord on demand and shall be recoverable as rent in arrear

 

7 To pay Landlord’s costs

 

7.1 To pay the Landlord’s costs and expenses (including legal costs and
Surveyor’s and other professional fees) which in respect of sub-clauses (d) and
(e) shall be reasonable

 

  7.1.1 In or in contemplation of any proceedings relating to the Premises under
sections 146 and/or 147 of the Law of Property Act 1925 or the preparation and
service of notices thereunder (whether or not any right of re entry or
forfeiture has been waived by the Landlord or a notice served under the said
section 146 is complied with by the Tenant or the Tenant has been relieved under
the provisions of the said Act and notwithstanding that forfeiture is avoided
otherwise than by relief granted by the Court)

 

  7.1.2 In the preparation and service of any Schedule of Dilapidations at any
time during the Term PROVIDED THAT no Schedule of Dilapidations shall require
the Tenant to carry out any works which would result in the Premises being put
in a better state of repair and condition than shall exist immediately following
completion of the Tenant’s New Works in accordance with the Previous Lease

 

24



--------------------------------------------------------------------------------

  7.1.3 In connection with the recovery of arrears of rent due from the Tenant
hereunder (including but not limited to bailiffs’ commission incurred by the
Landlord of and incidental to every distress levied by the Landlord on the
Tenant’s goods for the recovery of overdue rent or other sums due under this
Lease)

 

  7.1.4 In connection with approving plans and specifications required hereunder
and the supervision and inspection of alterations erections additions and any
other works carried out by the Tenant and any undertenant

 

  7.1.5 Reasonably incurred in respect of any application for Consent required
by this Lease whether or not such Consent be granted

 

8 As to use and safety

 

8.1 Not to keep or use or permit or suffer to be kept or used on the Premises
any materials which are inflammable explosive or otherwise dangerous nor any
machinery apparatus or equipment or any other thing which may attack or in any
way injure by percolation corrosion vibration excessive weight strain or
otherwise the surfaces floors ceilings roofs contents or structure of any
building comprised therein and in the Estate or in the Landlord’s Neighbouring
Premises (or either of them) the keeping or using whereof may contravene any
Enactments PROVIDED THAT small quantities of chemicals and other substances used
by the Tenant in connection with the permitted use of the Premises may be kept
and used in accordance with the relevant Enactments and codes of practice and
with any recommendations of the Landlord’s insurers which have been notified to
the Tenant

 

9 Not to use for unlawful or illegal purposes or cause nuisance

 

9.1 Not to

 

  9.1.1

use or permit or suffer the Premises or any part thereof to be used for any
unlawful illegal or immoral purpose or for the manufacture sale or consumption
of intoxicating liquors or for the manufacture sale or consumption of Controlled
Drugs as defined by the Misuse of Drugs Act 1971 (otherwise than by a
practitioner or pharmacist as defined by that Act) or for the manufacture
publication or sale of any article or thing which may in the

 

25



--------------------------------------------------------------------------------

 

opinion of the Landlord be pornographic offensive or obscene or for betting
gaming or lotteries or as a hotel club billiards saloon dance hall funfair or
amusement premises or for an auction or for any noisy noxious or offensive trade
or business and

 

  9.1.2 do or permit or suffer to be done on the Premises or any part thereof
anything which may be or become or cause an annoyance inconvenience nuisance
damage disturbance injury or danger of or to the Landlord or the owners lessees
or occupiers of any premises in the neighbourhood or which in the opinion of the
Landlord acting reasonably might be detrimental to the use or development of the
Premises the Estate and of any Landlord’s Neighbouring Premises (or any of them)
and to pay to the Landlord all reasonable costs charges and expenses which may
be properly incurred by the Landlord in abating any nuisance on or arising from
the Premises and executing all works as may be necessary for such purpose

 

  9.1.3 use any radio television video or sound system audible outside the
Premises or play or suffer to be played any musical instrument audible outside
the Premises

 

10 Not to reside

 

10.1 Not to reside on the Premises and not to create or permit or suffer to be
created any residential tenancy or residential occupation of the Premises or any
part thereof

 

11 As to user

 

11.1 Not to use the Premises or any part thereof other than for a purpose
appropriate to a Science Park that is to say any one or more of the following
uses:

 

  11.1.1   scientific research associated with industrial production

 

  11.1.2   light industrial production of a kind which is dependent on regular
consultation with either or both of the following:

 

  (i) the Tenant’s own research development and design staff established in the
Cambridge Study Area

 

26



--------------------------------------------------------------------------------

  (ii) the scientific staff or facilities of the University or of local
scientific institutions

 

  (iii) ancillary buildings and works appropriate in the sole opinion of the
Landlord to the use of the Premises as an integral part of a Science Park

 

12 To keep open and security

 

12.1 Not to permit the Premises to remain vacant or unattended unless it is
first made fully secure

 

12.2 To indemnify the Landlord against any empty property rate or penal rate
levied or assessed upon the Landlord by reason of the Premises having been left
empty

 

12.3 To ensure that the Landlord at all times has written notice of the name and
address and telephone number of at least one keyholder of the Premises

 

13 Displays and advertisements

 

13.1 Not to display or permit to be displayed on any part of the Premises so as
to be visible outside the Premises any name writing notice sign placard sticker
or advertisement of whatsoever nature other than a notice or sign (not being a
“Neon” notice or sign or any notice or sign of a similar nature) displaying the
name of the Tenant and the name of the building comprised within the demise (if
any) first approved in writing by the Landlord such approval not to be
unreasonably withheld or delayed and not to place leave or install any
merchandise or display outside the Premises and on any breach by the Tenant the
Landlord the Surveyor and their respective workmen may without notice and
without prejudice to any other remedy of the Landlord remove the cause of the
breach of this covenant and shall not be liable to make good any loss or pay
compensation for so doing

 

14 To keep clean

 

14.1 Not to allow any rubbish or refuse of any description to accumulate upon
the Premises save in suitably located dustbins provided by the Tenant for that
purpose and so often as it shall be necessary or desirable and in any event at
least once a week to cause such dustbins to be emptied

 

27



--------------------------------------------------------------------------------

14.2 Generally to keep the Premises (including but not limited to forecourts
roads and paths) clean and tidy and properly lighted internally and externally

 

14.3 To clean the inside and outside of all windows in the Premises at least
once each month

 

14.4 Not to bring or keep or suffer to be brought or kept upon the Premises
anything which in the opinion of the Landlord acting reasonably are or may
become unclean unsightly or detrimental to the Premises the Estate or the
Landlord’s Neighbouring Premises and nearby premises (or any of them)

 

14.5 Not to discharge into any Service Channels oil grease solids or other
deleterious matter or any substance which might be or become a source of danger
or injury to the drainage system of the Premises the Estate or the Landlord’s
Neighbouring Premises (or any of them) or which may pollute the water of any
watercourse so as to render the Landlord liable to action or proceedings by any
person or body and generally to keep the Service Channels comprised within the
demise unobstructed

 

15 To comply with Enactments and give notice

 

15.1 At the Tenant’s own expense to comply with the provisions and requirements
of all Enactments or as prescribed or required by any competent authority court
or body so far as they relate to or affect the Premises or the owner or occupier
thereof

 

15.2 At the Tenant’s own expense to do all works and all other things so as to
comply with paragraph 15.1 above including (without prejudice to the generality
of the foregoing) the obtaining of any fire certificate required for the
Premises

 

15.3 Within seven days of receipt of notice thereof to give to the Landlord
particulars of any provision or requirement of all Enactments or as prescribed
or required by any competent authority court or body or proposal therefor
relating to the Premises the Estate or the Landlord’s Neighbouring Premises (or
any of them) or the condition or use thereof respectively and at the request of
the Landlord (but at the cost of the Tenant) to make or join with the Landlord
in making such objection or representation against any such proposal as the
Landlord shall deem expedient

 

28



--------------------------------------------------------------------------------

15.4 To pay to the Landlord upon demand a due proportion of all reasonable costs
charges and expenses (including the Surveyor’s and other professional advisers’
fees) properly incurred by the Landlord of or incidental to

 

  15.4.1 complying with all provisions and requirements of all Enactments or as
prescribed or required by any competent authority court or body and

 

  15.4.2 doing all works and other things so as to comply therewith

so far as the same relate to any premises capable of being used or enjoyed by
the Tenant in common or jointly with any other person or the use thereof

 

16 To comply with the Planning Acts

 

16.1 At all times during the Term to comply in all respects with the provisions
and requirements of the Planning Acts and any regulations or orders made
thereunder and all licences consents permissions and conditions (if any) granted
or imposed thereunder so far as the same respectively relate to or affect the
Premises or any part thereof and to keep the Landlord fully and effectually
indemnified against all actions proceedings damages costs expenses claims and
demands whatsoever in respect of or arising out of any contravention of the
Planning Acts and against the cost of any permissions and consents thereunder
and the implementation thereof

 

16.2 In the event of the Landlord giving Consent to any of the matters in
respect of which the Landlord’s Consent shall be required pursuant to the
provisions of any covenant or condition contained in this Lease to apply at the
cost of the Tenant to the local and planning authorities for all necessary
consents and permissions in connection therewith and to give notice to the
Landlord of the granting or refusal (as the case may be) of all such consents
and permissions forthwith on the receipt thereof

 

16.3 In the event of the said Planning Authority agreeing to grant such
necessary consent or permission only with modifications or subject to conditions
to give to the Landlord forthwith full particulars of such modifications or
conditions AND if such modifications or such conditions shall in the reasonable
opinion of the Landlord be undesirable then the Tenant shall not implement or
proceed with the matters works or change of use to which the application relates

 

29



--------------------------------------------------------------------------------

16.4 If the Tenant shall receive any compensation in respect of the Premises
under or by virtue of the Planning Acts forthwith to make such provision as is
just and equitable for the Landlord to receive their due benefit from such
compensation

 

16.5 Not to apply for or implement any planning permission in respect of the
whole or any part of the Premises if such application or the implementation
thereof would or might give rise to any tax charge or other levy payable by the
Landlord

 

16.6 Unless the Landlord shall otherwise direct to carry out before the
expiration or sooner determination of the Term any works stipulated to be
carried out to the Premises by a date subsequent to such expiration or sooner
determination as a condition of the grant of any planning permission obtained by
the Tenant during the Term

 

17 Insurance

 

17.1 Not to do or omit to do (or permit or suffer to be done or omitted to be
done) anything whereby the policy or policies of insurance on the Premises
against the Insured Risks may become void or voidable or whereby the rate of
premium thereon or upon the Estate or the Landlord’s Neighbouring Premises (or
any of them) may be increased or cause the insurers to impose more onerous terms
in such policy or policies and to repay to the Landlord all sums paid by way of
increased premiums and any expenses incurred by the Landlord in or about any
renewal of such policy or policies consequent upon a breach of this covenant and
all such sums shall be added to the rent herein reserved and be recoverable upon
demand as rent and in the event of the Premises or any part thereof being
damaged by the Insured Risks and the insurance money under any insurance
effected against the same being wholly or partly irrecoverable by reason solely
or in part of any act omission neglect or default of the Tenant or any
undertenant or their respective employees servants agents independent
contractors customers visitors licensees invitees or any other person under the
Tenant’s or the undertenant’s control then and in every such case the Tenant
will forthwith pay to the Landlord the whole or (as the case may require) an
appropriate proportion of the costs of completely rebuilding and reinstating the
Premises

 

17.2 To comply with any requirements or recommendations of the insurers of the
Premises

 

30



--------------------------------------------------------------------------------

17.3 To insure and keep insured in the joint names of the Landlord and the
Tenant the plate and other glass windows doors and partitions in the Premises
against breakage or damage howsoever caused in its full reinstatement value for
the time being with some Insurance Office approved in writing by the Landlord
and whenever so required to produce to the Landlord the policy of such insurance
and the receipt for the current year’s premium

 

17.4 On each occasion that the plate or other glass if broken or damaged to
reinstate the same forthwith with glass of at least the same nature thickness
and quality

 

18 To indemnify

 

18.1 To keep the Landlord fully and effectually indemnified from and against all
liability in respect of losses damages proceedings claims costs expenses and any
other liability whatsoever arising from or in connection with

 

  18.1.1  the injury or death of any person

 

  18.1.2  damage to or destruction of any property whatsoever

 

  18.1.3  the infringement disturbance or destruction of any rights easements or
privileges

 

  18.1.4  the breach by the Tenant of any of the terms covenants and conditions
on the part of the Tenant herein contained

arising directly or indirectly out of:

 

  (i) the repair condition or use of the Premises or of any alteration to the
Premises or works carried out or in the course of being carried out to the
Premises by the Tenant its undertenants their respective employees customers and
invitees and anyone else under their potential control

 

  (ii) anything now or hereafter attached to or projecting from the Premises

 

  (iii) any act default or negligence of any person or body other than the
Landlord and to insure against such liability in a reputable Insurance Office

 

31



--------------------------------------------------------------------------------

19 Dealings with the Premises

 

19.1 Unless expressly permitted under paragraph 19.9 or by a Consent granted
under paragraphs 19.2 19.3 or 19.4 or the Tenant shall not assign underlet
charge part with or share possession or occupation of all or any part of the
Premises nor hold the Premises on trust for any other person

 

19.2 The Landlord shall not unreasonably withhold Consent to a legal charge of
the whole of the Premises

 

19.3 The Landlord shall not unreasonably withhold Consent to an assignment of
the whole of the Premises but the Landlord and the Tenant agree for the purposes
of section 19(1A) Landlord and Tenant Act 1927 that the Landlord may withhold
that Consent unless the following conditions are satisfied:

 

  19.3.1 in relation to either a prospective assignee or any prospective
guarantor or guarantors

 

  (i) that party shall in the reasonable opinion of the Landlord be a
substantial and respectable body or person whose registered office principal
place of business or address is within the United Kingdom and

 

  (ii) that party has submitted references reasonably satisfactory to the
Landlord

 

  19.3.2 the prospective assignee is not a Group Company or a Connected Person
unless the proposed assignment is to a Group Company in connection with a bona
fide reconstruction or amalgamation of the Tenant’s group of companies

 

  19.3.3 in the reasonable opinion of the Landlord the prospective assignee is
of sufficient financial standing to enable it to comply with the Tenant’s
covenants in this Lease

 

32



--------------------------------------------------------------------------------

  19.3.4 the Tenant and the Surety (and any former Tenant or Surety who by
virtue of there having been an “excluded assignment” as defined in section 11 of
the Landlord and Tenant (Covenants) Act 1995 has not been released from the
Tenant’s covenants in this Lease) enters into an authorised guarantee agreement
within the meaning of the Landlord and Tenant (Covenants) Act 1995 with the
Landlord in the form set out in schedule 7 or on such other terms as the
Landlord may reasonably require

 

  19.3.5 if the Landlord reasonably requires a guarantor or guarantors
acceptable to the Landlord acting reasonably has guaranteed to the Landlord the
due performance of the prospective assignee’s obligations in the form set out in
schedule 6 or on such other such terms as the Landlord may reasonably require
and

 

  19.3.6 any security for the Tenant’s obligations under this Lease which the
Landlord holds immediately before the assignment is continued or renewed if the
Landlord reasonably so requires and in each case on such terms as the Landlord
may reasonably require in respect of the Tenant’s liability under the authorised
guarantee agreement referred to in paragraph 19.3(d) (but this paragraph shall
not apply to any authorised guarantee agreement entered into by a former Tenant
or by any guarantor of a former Tenant) and

 

  19.3.7 any sum due from the Tenant to the Landlord under this Lease (or any
deed of variation licence Consent or other document supplemental to or
associated with this Lease) is paid and any other material breach of the
Tenant’s covenants in this Lease (or any deed of variation licence Consent or
other document supplemental to or associated with this lease) is remedied; and

 

  19.3.8 the Landlord has received an undertaking from the Tenant’s solicitors
for an amount not exceeding a fixed sum reasonably estimated by the Landlord’s
solicitors in respect of costs to be incurred in such form as the Landlord may
reasonably require to pay the Landlord on demand the reasonable legal and
surveyor’s costs and disbursements (including Value Added Tax) incurred by the
Landlord in considering the Tenant’s application and preparing negotiating and
entering into any relevant documentation whether or not the application is
withdrawn or the Consent is granted

 

33



--------------------------------------------------------------------------------

19.4 The Landlord shall not unreasonably withhold Consent to an underletting of
the whole or any Lettable Unit where all of the following conditions are
satisfied:

 

  19.4.1 the prospective undertenant has produced references in a form
reasonably acceptable to the Landlord

 

  19.4.2 the prospective undertenant has covenanted with the Landlord to observe
and perform until it assigns the underlease with Consent as required by the
underlease the Tenant’s covenants and obligations in this Lease (except the
covenant to pay rent and insofar only as such covenants affect the underlet
premises)

 

  19.4.3 if the Landlord reasonably requires a guarantor or guarantors
acceptable to the Landlord has guaranteed the due performance by the undertenant
of its above covenant in such terms as the Landlord may reasonably require and

 

  19.4.4 no fine or premium is taken for the grant of the underlease and

 

  19.4.5 the basic rent payable under the underlease is not less than the best
rent reasonably obtainable in the open market for the underlease and

 

  19.4.6 any rent free period or other financial inducements given to the
undertenant are no greater than is usual at the time in all the circumstances
and

 

  19.4.7 (if required) the form of the underlease has been approved in writing
by the Landlord (approval not to be unreasonably withheld or delayed where the
provisions of it are consistent with the provisions of this Lease)

 

  19.4.8 any such underlease shall be excluded from the operation of sections 24
28 Landlord and Tenant Act 1954

 

  19.4.9 the total number of such underleases which may subsist at any time
during the Term shall not exceed three and

 

  19.4.10 any such underlease shall contain provisions enabling the Tenant (as
lessor) to recover from the undertenant by way of rent a due proportion of the
sums due under this Lease in respect of insurance of the Premises and of the
cost to the Tenant of repairing decorating and operating the Premises

 

34



--------------------------------------------------------------------------------

  19.4.11 any such underlease shall preclude further underletting of all or part
of the underlet premises and

 

  19.4.12 any such underlease shall contain an upwards only rent review at
29 September 2008

 

19.5 The Tenant shall:

 

  19.5.1 enforce against any undertenant the provisions of any underlease and
shall not waive them and

 

  19.5.2 operate the rent review provisions contained in any underlease so as to
ensure that the rent is reviewed at the correct times and in accordance with
those provisions

 

  19.5.3 not accept a surrender of part only of the underlet premises

 

19.6 The Tenant shall not without Consent (which shall not be unreasonably
withheld):

 

  19.6.1 vary the terms of any underlease or

 

  19.6.2 agree any review of the rent under any underlease

 

19.7 The Tenant shall not require or permit any rent reserved by any underlease
to be commuted or to be paid more than one quarter in advance or to be reduced

 

19.8 Any Consent granted under this paragraph 19 shall (unless it expressly
states otherwise) only be valid if the dealing to which it relates is completed
within two months after the date of the Consent

 

19.9 The Tenant may (after giving written notice to the Landlord containing all
relevant information) share occupation of the Premises with any Group Company on
condition that the sharing shall not create any relationship of landlord and
tenant and that on any occupier ceasing to be a Group Company the occupation
shall immediately cease or shall be otherwise documented in accordance with this
paragraph 19

 

35



--------------------------------------------------------------------------------

20 To give notice of assignments, devolutions etc.

 

20.1 To produce a certified copy of every assignment underlease transfer charge
Probate Letters of Administration order instrument or other writing effecting or
evidencing any transmission or devolution of any estate or interest in the
Premises or any part thereof to the solicitors of the Landlord for registration
within one month from the date thereof and to pay to the Landlord’s solicitors
their reasonable fees for each such registration

 

20.2 Within seven days of an assignment of this Lease to give to the Landlord
written notice of the person to whom future rent demands should be sent

 

20.3 Upon being requested so to do by the Landlord from time to time to supply
the Landlord with such details of the occupiers of the Premises and the terms
upon which they occupy

 

21 As to loss or acquisition of easements

 

21.1 Not to permit any easement or right comprised in belonging to or used with
the Premises or any part thereof from being obstructed or lost

 

21.2 Not to give to any third party any acknowledgement that the Tenant enjoys
the access of light to any of the windows or openings in the Premises by the
consent of such third party nor to pay to such third party any sum of money nor
to enter into any agreement with such third party for the purpose of inducing or
binding such third party to abstain from obstructing the access of light to any
such windows or openings

 

21.3 To take all such steps as may be necessary to prevent the acquisition of
any easement or right against over upon or under the Premises or any part
thereof and any encroachment thereon and to give to the Landlord immediate
notice of any encroachment or threatened encroachment upon the Premises or any
attempt to acquire any easement or right under or over the Premises which shall
be within the Tenant’s knowledge and to do all such things as may be necessary
to prevent any encroachment being made or any new easement being acquired

 

22 To produce plans/documents

 

22.1 If and whenever reasonably called upon so to do to produce to the Landlord
or the Surveyor all such plans documents or other evidence as the Landlord may
from time to time require to satisfy themselves that the Tenant has complied in
all respects with the provisions of the Tenant’s covenants herein

 

36



--------------------------------------------------------------------------------

23 Not to interfere with reserved rights

 

23.1 Not to interrupt or interfere with the reasonable exercise of the rights
contained or referred to in schedule 2

 

24 To permit entry for reletting etc.

 

24.1 During the last six months before the expiration or sooner determination of
the Term or after the expiration thereof (or at any time during the Term in the
event of a sale of the Landlord’s interest in the Premises) to permit the
Landlord and the Surveyor to enter upon the Premises following reasonable prior
notice and to affix upon any suitable part or parts thereof a notice board or
boards for reletting or other disposal of the Premises and not to remove or
obscure the same and at all reasonable times in the daytime to permit all
persons authorised by the Landlord or the Surveyor to enter and inspect the
Premises following reasonable prior notice

 

25 To yield up

 

25.1 At the expiration or sooner determination of the Term peaceably and quietly
to surrender and yield up to the Landlord the Premises (together with all keys
thereto) with vacant possession so repaired maintained decorated cleansed glazed
painted and kept as herein provided and if so required by the Landlord to remove
such tenants and trade fixtures as the Landlord may specify the Tenant making
good all damage caused by the removal of these to the satisfaction of the
Surveyor PROVIDED THAT if this Lease shall expire by effluxion of time (but not
earlier) then the Tenant shall not be required to carry out any such repairs
decoration or other works

 

26 New surety

 

26.1 If during the Term any surety (which expression in this paragraph 26
includes any guarantor) for the time being of the Tenant’s obligations under
this lease (or any of them if there is more than one):

 

  26.1.1 (being an individual) dies has a bankruptcy order made against the
surety or an interim receiver appointed in respect of the surety’s property; or

 

37



--------------------------------------------------------------------------------

  26.1.2 (being a company) enters into liquidation has an administration order
made in respect of the surety or has a receiver (administrative or otherwise)
appointed of any of the surety’s undertaking or assets

the Tenant in respect of which the surety was provided will give the Landlord
notice of that fact within fourteen days of occurrence of the event and if
required by the Landlord will within twenty eight days of the event procure that
some other person acceptable to the Landlord enters into a deed of covenant with
the Landlord in the same terms (mutatis mutandis) as the original surety

 

27 As to value added tax

 

27.1 On demand to discharge any liabilities of the Landlord relating to value
added tax (or any substituted tax) in respect of any supply of goods or services
for value added tax purposes made pursuant to or in consequence of this Lease

 

27.2 For the purposes of this paragraph:

 

  27.2.1 “VAT” means value added tax or any tax charged in addition to or
substitution for it

 

  27.2.2 “VAT Act” means the Value Added Tax Act 1994

 

  27.2.3 any reference to a statute or statutory instrument includes a reference
to any later statute or statutory instrument replacing or amending it

 

27.3 The Tenant covenants

 

  27.3.1 to be at the time of grant of this Lease and to remain at all times
during the Term and at any time any supply under this Lease is made to the
Tenant a taxable person within the meaning of the VAT Act; and

 

  27.3.2 not to use or intend to use or permit the use of the Premises at any
time during the Term for any purpose or purposes other than eligible purposes
(as defined in paragraph 3A of Schedule 10 VAT Act)

 

38



--------------------------------------------------------------------------------

  27.3.3 that on any breach of the preceding covenants in this paragraph 27.3
the Tenant shall indemnify the Landlord against:

 

  (i) any VAT paid or payable by the Landlord to any third party which is
irrecoverable;

 

  (ii) any VAT which the Landlord is or will become liable to pay to H M
Revenue & Customs; and

 

  (iii) any amount for which the Landlord is or may become liable to pay or
repay to H M Revenue & Customs under the provisions of Part XIV or Part XV of
the Value Added Tax Regulations 1995;

which the Landlord would not otherwise have been liable to pay or repay had
there been no breach and also against any penalties interest or default
surcharge due in addition to such liability and against any liability to income
or corporation tax on any payment made to the Landlord under this paragraph 27.3

 

27.4 The parties intend that the supplies effected by this Lease are standard
rated for VAT purposes and the Tenant covenants not to negate or challenge the
treatment of such supplies as standard rated for VAT purposes

 

28 As to maintenance contracts

 

28.1 Where there are within the Premises any lifts hoists boilers or air
conditioning or central heating installations to enter into and maintain
throughout the Term maintenance and safety contracts with reputable engineers
for the maintenance and safety of the same and to produce to the Landlord on
demand any such contract and the receipt for the current payments or premiums
thereunder

 

29 Statutory acquisitions

 

29.1 Not to do or omit to do any act matter or thing as a consequence whereof
the Landlord’s reversion immediately expectant upon the determination of the
Term shall become liable to acquisition pursuant to any Enactments

 

39



--------------------------------------------------------------------------------

30 Fire fighting appliances

 

30.1 To keep the Premises sufficiently supplied and equipped with such suitable
fire fighting and extinguishing appliances as shall from time to time be
required by law or by the local or other competent authority and by the
Landlord’s insurers and such appliances shall be open to inspection and shall be
properly maintained and also not to obstruct the access to or means of working
such appliances or the means of escape from the Premises in case of fire

 

31 Existing Encumbrances

 

31.1 To observe and perform all covenants in respect of the Premises arising
from the Existing Encumbrances so far as they affect the Premises and are still
subsisting

 

32 Not to obstruct

 

32.1 Not to permit any vehicles under the Tenant’s express or implied control or
that of the Tenant’s undertenants their respective employees customers and
invitees or anyone else under their respective control to stand on the roadways
comprised within the Estate or on any other part of the Estate except on such
parts as shall from time to time have been authorised by the Landlord or shall
have been designated by the Landlord as a loading bay for the Tenant (but during
the period of loading and unloading of vehicles only) and not to park on or
obstruct any communal part of the Estate

 

33 To comply with regulations

 

33.1 To comply with all reasonable regulations made by the Landlord from time to
time for the management of the Estate and of any land or premises used or to be
used in common or jointly with any other person and to procure that the Tenant’s
employees and all persons under the control of the Tenant shall at all times
observe and perform the same

 

34 As to water supply

 

34.1 Not to use or permit or suffer to be used the supply of water to the Estate
for any purpose other than the Tenant’s purposes hereby permitted and not in any
event to use the same or permit or suffer the same to be used for research or
industrial purposes without the provision of a proper recirculation system to a
specification first approved by the Statutory Water Undertaker or otherwise in
compliance with the reasonable recommendations of the Water Authority

 

40



--------------------------------------------------------------------------------

35 To comply with Planning Agreements

 

35.1 In addition to and not in substitution for or limitation of the covenants
contained herein and in particular the Tenant’s covenants as to the use of the
Premises or any part thereof to observe and perform all the covenants on the
Landlord’s part in the Planning Agreements respectively contained and the
agreements and provisions of the Planning Agreements to the extent that the same
affect the Premises or any part thereof and at all times to indemnify the
Landlord against any breach or non observance of the same

 

36 To pay cost of damage

 

36.1 Without prejudice to any other provisions herein contained to pay to the
Landlord on demand the full cost as assessed by the Surveyor of making good any
damage to the said roads coloured brown on Plan A and any road fittings
including but not limited to lighting and signs or any other part of the Estate
whether occasioned by the Tenant any undertenant or their respective employees
servants agents independent contractors customers visitors licensees invitees or
any other person under the Tenant’s or the undertenant’s control

 

41



--------------------------------------------------------------------------------

Schedule 5

Landlord’s covenants

 

1 As to quiet enjoyment

 

1.1 That the Tenant paying the rents hereby reserved at the times and in the
manner herein appointed and performing and observing the covenants on the
Tenant’s part and the conditions agreements and stipulations herein contained
may peaceably enjoy the Premises for the Term without any lawful interruption
from the Landlord or any person lawfully claiming under or in trust for the
Landlord

 

2 To insure

 

2.1 That the Landlord will during the Term insure and keep insured in some
established Insurance Office the Premises (excluding all plate and other glass
therein) against the Insured Risks with a sum assured to cover the following

 

  2.1.1 the full reinstatement value thereof (excluding the amount of any
insurance excess for which the Tenant shall be liable) to be determined from
time to time by the Landlord and

 

  2.1.2 architect’s surveyor’s and other professional fees demolition site
clearance and the cost of boarding and propping including a due allowance for
cost increases over any likely rebuilding period and

 

  2.1.3 three years’ loss of rent and

 

  2.1.4 liability attaching to the Landlord as owners or landlords of the
Premises

 

  2.1.5 incidental expenses

AND where there are within the Premises goods or passenger lifts hoists air
conditioning or central heating installations the Landlord may insure the same
(or any of them) separately in such manner and for such amount as the Landlord
may from time to time determine

 

42



--------------------------------------------------------------------------------

2.2 The Landlord shall have full power to settle and adjust with the insurers
all questions with regard to the liability of the insurers and the amount or
amounts payable under any policy

 

2.3 The Landlord will whenever reasonably requested but not more than once in
every year produce to the Tenant a copy of the insurance policy (or a summary of
the terms of it) and evidence of payment of the current premium

 

3 To reinstate

 

3.1 In case the Premises or any part thereof shall at any time during the Term
be destroyed or damaged by the Insured Risks so as to be unfit for occupation or
use then (unless any monies payable under any policy of the Landlord shall be
refused either by reason of any act omission neglect or default of the Tenant
any undertenant or their respective employees servants agents independent
contractors customers visitors licensees invitees or any other person under the
Tenant’s or the undertenant’s control or by reason of any breach of the
provisions of paragraph 17 of schedule 4) and subject to the Landlord obtaining
all necessary consents licences or approvals as soon as reasonably practicable
and when lawful so to do the Landlord will apply all monies received (other than
in respect of loss of rent fees demolition site clearance the cost of boarding
and propping and any sums paid to the Landlord to indemnify the Landlord for any
liability as owner or as landlord of the Premises or otherwise payable on the
occurrence of a risk not involving damage to the Premises all of which shall in
all circumstances belong to the Landlord) by virtue of such insurance as
aforesaid towards making good the damage to the Premises caused by the Insured
Risks but this obligation shall be conditional upon the Tenant’s performance of
the covenants on the Tenant’s part contained in paragraph 17 of schedule 4 and
shall make up out of its own money any shortfall in the insurance money in order
to complete such reinstatement

 

4 To carry out works

 

4.1 The Landlord shall forthwith at its own cost apply for and diligently seek
to obtain all licences approvals plans consents and permissions and other things
necessary (if any) for the carrying out of internal secondary glazing to the
office windows and insulation to the office area at the Premises (“the Works”)

 

43



--------------------------------------------------------------------------------

4.2 The Landlord shall use all reasonable endeavours to carry out the Works
before 29 September 2008

 

4.3 The Works shall be carried out:

 

  4.3.1 At the cost of the Landlord;

 

  4.3.2 In a good and workmanlike manner employing good materials and
workmanship;

 

  4.3.3 In accordance with accordance with all licences approvals plans consents
and permissions and statutory requirements;

 

  4.3.4 To the reasonable satisfaction of the Tenant;

 

  4.3.5 Causing as little disruption to the Tenant as reasonably practicable.

 

4.4 Once completed, the Landlord shall provide the Tenant with copies of any
relevant certificates or guarantees in relation to the Works [and shall if
reasonably required by the Tenant enforce such guarantee at the Landlord’s cost]

 

44



--------------------------------------------------------------------------------

Schedule 6

Surety’s covenants and agreements

 

1 Covenants by Surety

 

1.1 The Surety HEREBY COVENANTS with and guarantees to the Landlord that

 

  1.1.1 at all times during the Term and until this demise is lawfully brought
to an end and the Landlord has beneficial occupation of the Premises or until
the Tenant assigns this Lease as a whole with Consent as required by this Lease
(if earlier) or otherwise if the Tenant remains liable for payment under the
Landlord and Tenant Act 1954 to pay the rents hereby reserved and all other sums
and payments covenanted and or agreed to be paid by the Tenant at the respective
times and in manner herein appointed for payment thereof and will also duly
perform and observe and keep the several covenants and provisions on the
Tenant’s part herein contained and

 

  1.1.2 the Surety will pay and make good to the Landlord all losses liabilities
costs and expenses sustained by the Landlord through the default of the Tenant
in respect of any of the before mentioned matters and

 

  1.1.3 that any neglect or forbearance of the Landlord in endeavouring to
obtain payment of the said several rents and payments as and when the same
become due or their delay to take any steps to enforce performance or observance
of the several covenants and provisions herein on the Tenant’s part contained
and any time which may be given by the Landlord to the Tenant shall not release
or in any way lessen or affect the liability of the Surety under the guarantee
on the Surety’s part herein contained and

 

  1.1.4

if the Tenant (being a Company) shall become subject to an administration order
or be the subject of a winding up order by the Court or otherwise go into
liquidation or if the Tenant (being an individual) shall be adjudged bankrupt
and the Liquidator or Administrator or the Trustee of the bankrupt’s estate (as
the case may be) shall disclaim this Lease and if the Landlord shall within
three months after such disclaimer by notice in writing require the Surety to

 

45



--------------------------------------------------------------------------------

 

accept a lease of the Premises for a term equal to the residue which if there
had been no such disclaimer would have remained of the Term at the same rents
and under the like covenants and provisions as are reserved by and contained in
the Lease the said new lease and the rights and liabilities thereunder to take
effect as from the date of the said disclaimer then and in such case the Surety
shall accept such lease accordingly and execute and deliver to the Landlord a
counterpart thereof in all respects at the sole cost of the Surety and

 

  1.1.5 upon demand to pay to the Landlord Interest on all amounts due under
this paragraph 1 from the date the same respectively fell due until the date of
payment thereof

 

2 Agreements by Surety

 

2.1 It is hereby agreed and declared that

 

  2.1.1 the Surety covenants as principal debtor and not as guarantor and
accordingly (for the avoidance of doubt)

 

  (i) it shall not be necessary for the Landlord to resort to or seek to enforce
any other guarantee or security (whether from the Tenant or otherwise) before
claiming payment hereunder and

 

  (ii) until all monies and liabilities due or incurred by the Tenant to the
Landlord have been paid or discharged in full notwithstanding payment in whole
or in part of the amount by the Surety or any purported release or cancellation
hereof the Surety shall not by virtue of any such payment or by any other means
or on any other ground

 

  (A) claim any set off or counter claim against the Tenant in respect of any
liability on the part of the Surety to the Landlord and

 

  (B) make or enforce any claim or right against the Tenant or prove in
competition with the Landlord or exercise any right as a preferential creditor
against the Tenant or against the assets of the Tenant and

 

46



--------------------------------------------------------------------------------

  2.1.2 the Surety’s covenants herein contained shall not be affected or
modified in any way by the liquidation or dissolution of the Tenant or the
appointment of any receiver administrator or manager and

 

  2.1.3 the Landlord shall be at liberty at all times without affecting or
discharging the Surety’s liability hereunder

 

  (i) to vary release or modify the rights of the Landlord against the Tenant
hereunder without the Surety’s consent and

 

  (ii) to compound with discharge release or vary the liability of the Tenant or
any other guarantor or other person and

 

  (iii) to appropriate any payment the Landlord may receive from the Tenant the
Surety or any other person towards such monies due under this Lease as the
Landlord shall in their absolute discretion think fit

 

  2.1.4 the Landlord and the Tenant shall be at liberty to review the rent
hereunder from time to time in accordance with the provisions of this Lease
without reference to the Surety and the covenants conditions agreements and
declarations on the part of the Surety contained in this Lease shall apply to
the rent as reviewed from time to time as much as to the rent reserved hereby at
the commencement of the Term

 

47



--------------------------------------------------------------------------------

Schedule 7

Guarantee Agreement

THIS DEED dated                                 is made BETWEEN:

 

(1) (“the Guarantor”)

 

(2) (“the Landlord”)

 

1 Definitions and interpretation

 

1.1 In this deed:

“Basic Rent”, “Consent”, “Premises” and “Term” have the same meanings as in the
Lease

“the Lease” means [this lease] and includes where relevant any deed of variation
licence Consent or other document supplemental to or associated with the Lease
by which the Tenant is bound whether presently existing or not

“Relevant Variation” means a relevant variation as defined in section 18(4) of
the Landlord and Tenant (Covenants) Act 1995

“Rent” means

 

  (a) the Basic Rent

 

  (b) the rents specified in schedule 3 to the Lease

 

  (c) any other sums which may become due to the Landlord under the provisions
of the Lease

“Rent Day” means each of the four usual quarter days in every year

“Secured Obligations” means the obligation to pay all sums from time to time due
or expressed to be due to the Landlord from the Tenant under the Lease and to
perform all other obligations which from time to time are or are expressed to be
obligations of the Tenant under the Lease “the Tenant” means [the proposed
assignee]

 

48



--------------------------------------------------------------------------------

1.2 In this deed unless the context otherwise requires:

 

  1.2.1 references to the singular include the plural and vice versa any
reference to a person includes a reference to a body corporate and words
importing any gender include every gender

 

  1.2.2 references to numbered clauses are references to the relevant clause in
this deed

 

1.3 The clause headings do not form part of this deed and are not to be taken
into account when construing it

 

1.4 This instrument:

 

  1.4.1 is executed as a deed and by its execution the parties authorise their
solicitors to deliver it for them when it is dated

 

  1.4.2 was delivered when it was dated

 

2 Guarantee

 

2.1 This guarantee is given pursuant to a provision in the Lease requiring it to
be given and is an authorised guarantee agreement for the purposes of section 16
of the Landlord and Tenant (Covenants) Act 1995

 

2.2 The Guarantor unconditionally and irrevocably covenants with and guarantees
to the Landlord that Tenant will until the Tenant assigns the Lease as a whole
with Consent pay and discharge the Secured Obligations when they fall due or are
expressed to fall due under the Lease for payment and discharge

 

2.3 The Guarantor shall upon being requested to do so by the Landlord enter into
any deed of variation licence Consent or other document to which in each case
the Tenant is a party and which is in each case supplemental to the Lease for
the purpose of acknowledging that the Guarantor’s liabilities under this deed
extend to it but to the extent that the document effects a Relevant Variation
paragraph 5.3 shall apply

 

49



--------------------------------------------------------------------------------

2.4 The guarantee and covenant in paragraph 2.2 shall impose on the Guarantor
the same liability as if the Guarantor were the principal debtor in respect of
the Tenant’s obligations under the Lease and that liability shall continue
notwithstanding (and will not be discharged in whole or in part or otherwise
affected by):

 

  2.4.1 any forbearance by the Landlord to enforce against the Tenant the
tenant’s covenants in the Lease

 

  2.4.2 the giving of time or other concessions or the taking or holding of or
varying realising releasing or not enforcing any other security for the
liabilities of the Tenant

 

  2.4.3 any legal limitation or incapacity relating to the Tenant

 

  2.4.4 the Tenant ceasing to exist

 

  2.4.5 the giving and subsequent withdrawal of any notice to determine the
Lease

 

  2.4.6 any increase or reduction in the extent of the Premises or in the rent
payable under the Lease or any other variation to the Lease

 

  2.4.7 the disclaimer of the Lease

 

  2.4.8 any other act or omission of the Landlord or any other circumstances
which but for this paragraph 2.4 would discharge the Guarantor

and for the purposes of this paragraph 2 the Tenant shall be deemed liable to
continue to pay and discharge the Secured Obligations notwithstanding any of the
above matters and any money expressed to be payable by the Tenant which may not
be recoverable for any such reason shall be recoverable by the Landlord from the
Guarantor as principal debtor

 

3 New lease

 

3.1

The Guarantor shall if required by the Landlord in writing within the period
beginning on the day of a disclaimer of this lease and expiring three months
after the Landlord has been notified in writing by the Guarantor or the Tenant
of that disclaimer accept a lease of the Premises for the residue of the
contractual term unexpired at and with effect from

 

50



--------------------------------------------------------------------------------

 

the date of the disclaimer at the same Basic Rent as reserved by the Lease and
subject to the same covenants and provisos and the Tenant on execution of the
new lease will pay Rent for the period from the date of the disclaimer to the
Rent Day following the date of the lease and the costs of and incidental to the
new lease and will execute and deliver to the Landlord a counterpart

 

3.2 If the Landlord requires more than one guarantor to take a new lease those
guarantors shall take that new lease as joint tenants

 

4 Security taken by Guarantor

 

4.1 Until the Secured Obligations have been paid and discharged in full the
Guarantor shall not without Consent exercise any rights:

 

  4.1.1 of subrogation or indemnity in respect of the Secured Obligations

 

  4.1.2 to take the benefit of share in or enforce any security or other
guarantee or indemnity for the Secured Obligations

 

  4.1.3 to prove in the liquidation of the Tenant in competition with the
Landlord

 

4.2 The Guarantor has not taken any security from the Tenant and will not do so

 

4.3 Any security taken by the Guarantor in breach of paragraph 4.2 and all money
at any time received in respect of it shall be held in trust for the Landlord as
security for the liability of the Guarantor under this deed

 

5 Limitation on Guarantor’s liability

 

5.1 Nothing in this agreement shall operate so as to make the Guarantor liable
for anything in respect of which the Tenant is released from liability by the
provisions of the Landlord and Tenant (Covenants) Act 1995

 

5.2 To the extent that this deed purports to impose on the Guarantor any
liability for anything in respect of which the Tenant is released from liability
by the provisions of the Landlord and Tenant (Covenants) Act 1995 the relevant
provision of this deed shall to that extent be void but that shall not affect:

 

  5.2.1 enforceability of that provision except to that extent or

 

51



--------------------------------------------------------------------------------

  5.2.2 the enforceability of any other provision of this deed

 

5.3 The Secured Obligations shall not include obligations arising under a
Relevant Variation but the making of a Relevant Variation shall not discharge
the Guarantor’s liability under this deed

 

6 [Joint and several Guarantors

 

6.1 The liability of the Guarantor under this deed shall be the joint and
several liability of all parties who have executed this deed as Guarantor and
all other parties who from time to time guarantee the Tenant’s obligations to
the Landlord and any demand for payment by the Landlord on any one or more of
such persons jointly and severally liable shall be deemed to be a demand made on
all such persons

 

6.2 Each person who has executed this deed as Guarantor or on whose behalf this
deed has been so executed agrees to be bound by this deed notwithstanding that
the other person intended to execute or be bound by this deed may not do so or
may not be effectually bound and notwithstanding that this deed may be
determined or become invalid or unenforceable against any other person whether
or not the deficiency is known to the Landlord.]

[Executed by the Guarantor and the Landlord as a deed]

 

Signed as a deed by BIOCHROM LIMITED    )    acting by a director and its
secretary or two directors    )   

 

/s/ James Heffernan

Director

/s/ Philip Rinaldi

Director/Secretary

 

52